 1

 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10

11
     TOMAS SARINANA, JR.,                         Case No. CV 20-9629-JLS (JEM)
12
                               Petitioner,
13                                                ORDER ACCEPTING FINDINGS AND
                          v.
14                                                RECOMMENDATIONS OF UNITED
     ALEX VILLANUEVA,                             STATES MAGISTRATE JUDGE
15
                               Respondent.
16

17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18

19   records on file, and the Report and Recommendation of the United States Magistrate

20   Judge. Petitioner has filed Objections, and the Court has reviewed de novo those
21
     portions of the Report and Recommendation to which Petitioner has objected. The
22
     Court accepts the findings and recommendations of the Magistrate Judge. 1
23

24

25

26
                     1
27                       On May 14, 2021, Petitioner filed a motion to stay the ongoing state court
     criminal proceedings against him. (Docket No. 33.) This motion is denied for the reasons set
28   forth in the Report and Recommendation.
 1
           IT IS HEREBY ORDERED that: (1) the First Amended Petition is denied; and (2)
 2
     Judgment shall be entered dismissing this action without prejudice.
 3

 4

 5   Dated: July 5, 2021                            ______________________________
                                                         JOSEPHINE L. STATON
 6
                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
